IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-89,687-01 & WR-89,687-02


                         EX PARTE ANDY MORRISON, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                     CAUSE NOS. 114-0430-15-A & 114-1235-15-A
                          IN THE 114TH DISTRICT COURT
                              FROM SMITH COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two charges

of driving while intoxicated and sentenced to forty-five years’ imprisonment in each case.

       The trial court conducted an evidentiary hearing in January 2019 and entered findings of fact

and conclusions of law in March 2019. The habeas records have been properly forwarded to this

Court by the District Clerk. TEX . R. APP . P. 73.4(b)(5). However, the records do not include a

transcript from the evidentiary hearing. “It shall be the duty of the reporter who is designated to
transcribe a hearing held pursuant to [Article 11.07] to prepare a transcript within 15 days of its

conclusion.” TEX . CODE CRIM . PROC. art. 11.07 § 3(d). The clerk is required to forward the

transcripts of any hearings held. TEX . CODE CRIM . PROC. art. 11.07 § 3(d); TEX . R. APP . P. 73.4

(b)(4).

          We remand these applications to the 114th District Court of Smith County and order the

District Clerk to supplement the records with the transcript from the evidentiary hearing held in these

cases. If no such record exists, the District Clerk shall so certify and the habeas court shall make

supplemental findings of fact and conclusions of law addressing this discrepancy.

          These applications will be held in abeyance until the writ records have been supplemented.

The records shall be supplemented within 45 days of this order with the court reporter’s notes from

the evidentiary hearing, along with any other relevant materials. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: September 11, 2019
Do not publish